Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  On page 19, 1st paragraph, “the drum…..and second inner flange are not rotatable….in a second direction relative to the first outer flange when the spool is assembled,” is indefinite and vague.  Applicant has failed to explain/omit how it is not rotatable.  The prior paragraph explains how it is rotatable, and following paragraph explains that it is not rotatable without which element is preventing the rotation.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  On page 19, 2nd paragraph, “the drum…..and second inner flange are not rotatable….in a second direction relative to the first outer flange when the spool is assembled,” is indefinite and vague.  It’s a duplication of the 1st paragraph on page 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigbee, Jr., U.S. Patent No. 9452908 B1.
Regarding claims 1 and 9, Bigbee ‘908 discloses a spool 1 comprising: a drum 103 (a cylindrical shape and also as an axle, claims 4 and 10) a first collet 106 and a second collet another 106 (claim 11), a longitudinal axis (i.e., axis of 103), a portion of the drum 101b is configured to receive a length of the material wound thereon (claim 20), a first inner flange 101a, a second inner flange (another 101a) configured to attach to the drum 103 (i.e., both inner flanges 101a, another 101a are generally circular cross section and attached on each longitudinal ends, claims 5 and 8), a first outer flange 100, a second outer flange (another 100) configured to rotate relative each other (i.e., both outer flanges 100, another 100 are generally circular cross section and bigger in diameter than inner flanges, claims 6-7); the drum 103, first inner flange 101a, and second inner flange (another 101a)  are rotatable about the longitudinal axis in a first direction relative to the first outer flange 100; the drum 103, first inner flange 101a, and second inner flange (another 101a)  are rotatable about the longitudinal axis in a first direction relative to the second outer flange (another 100); the drum 103, first inner flange 101a, and second inner flange (another 101a) are not rotatable (i.e., 107-109 engaging 301-302) about the longitudinal axis in a second direction relative to the first claim 2); the first outer flange and the second outer flange are generally rectangular cross section (i.e., various shapes, not limited to circular, quadrilateral, or triangular, see column 3, lines 47-49, claim 21), see figures 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bigbee, Jr., U.S. Patent No. 9452908 B1
As stated above, Bigbee ‘908 discloses one side with the recess and the hole rather than both flanges.
.

Allowable Subject Matter
Claim 12-19, and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, especially U.S. Patent No. 10421636 and 10000356, similar to applicant’s claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

SK
3/18/22
/SANG K KIM/           Primary Examiner, Art Unit 3654